KESTIN, J.A.D.,
concurring.
I agree that, absent special circumstances or a duty established by statute, a grandparent has no direct legal obligation to contrib*579ute to the support of a grandchild. Also, while I do not disagree with the basis upon which the majority has imposed potential responsibility on S.M. Sr., it strikes me as a relatively strained way to achieve the correct and equitable result in this matter.
I would apply the rule of necessaries to this ease. It is a more forthright, straightforward, and sensible way of achieving the same result. And it is right!
S.M. Jr.’s obligation to contribute appropriately (measured by his earning capacity) to the support of his child is necessary in every sense of the term, no less so than S.M. Jr.’s own requirements for food, shelter and clothing, and even more so because it fulfills a legal obligation imposed on him. A.N. has provided that necessary to S.M. Jr. and now seeks recompense from S.M. Jr.’s parent. Granting the relief sought would be eminently consistent with Chief Justice Vanderbilt’s reasoning on behalf of the Supreme Court almost a half-century ago in Greenspan v. Slate, 12 N.J. 426, 97 A.2d 390 (1953). Even beyond specific application of the rule of necessaries, “[i]n equity, the parents’ obligation to support and educate their children is much more than a principle of natural law; it is an obligation enforced wherever equity has jurisdiction.” Id. at 435, 97 A.2d 390.
I know of no authoritative statement or any gloss on the venerable rule of necessaries that requires us to hold otherwise. S.M. Sr.’s responsibility for this necessary provided by plaintiff to his son is, in every realistic sense, a discharge of S.M. Sr.’s obligation to maintain his own child. The majority’s “parade of horribles,” ie., the difficult issues that might arise in other contexts from applying the rule of necessaries, does nothing to undermine my sense that the rule of necessaries rightly applies in this case on the facts before us. See id. at 439, 97 A.2d 390. I have confidence in the judiciary’s ability to make appropriate distinctions in other situations.
In a more general vein, I disagree with the majority’s view that growth in the law is solely a legislative prerogative. As judges in a system rooted in the common law, we have an independent *580obligation, where circumstances require, to fill lacunae in the law—as the Supreme Court did in Greenspan—in cases implicating the legal relationships of private parties. See ibid. We should not shrink from fulfilling that time-honored responsibility given to the courts especially where equitable considerations are presented. We should reach the correct result for the best reasons.